 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT
 
THIS AGREEMENT (together with the exhibits and schedules attached hereto, this
“Agreement”) dated as of June __, 2008.
 
BETWEEN:
 
DK GROUP N.A. N.V., a company incorporated in Curaçao, Netherlands Antilles and
having a registered address at Kaya W.F.G. (Jombi) Mensing 36, Curaçao,
Netherlands Antilles
 
(herein called the “Seller”)
 
AND:
 
1ST HOME BUY AND SELL LTD., a company incorporated under the laws of the State
of Nevada and having a registered address at 15612-37A Avenue, Surrey, BC CANADA
V3S 0H7
 
 (herein called the “Purchaser”)
 
 
WHEREAS, the Purchaser desires to purchase and acquire from the Seller and the
Seller desires to sell and assign to the Purchaser all of the Seller’s rights,
title and interest in all assets and liabilities that belong to the Seller other
than those assets and liabilities specifically set forth in Schedule A attached
hereto (the “Assets and Liabilities”); and
 
WHEREAS, the parties desire to enter into this Agreement to set forth their
mutual agreements concerning the above matter;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by and between the parties hereto as
follows:
 
ARTICLE 1
 
SALE AND TRANSFER OF ASSETS AND LIABILITIES; CLOSING
 
1.1 Sale of Assets and Liabilities. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties, covenants and
agreements contained herein, at the closing of the transactions contemplated
hereby, the Seller will sell, convey, assign and transfer the Assets and
Liabilities to the Purchaser, and the Purchaser will purchase and acquire the
Assets and Liabilities from the Seller.
 
1.2 Forward Split. Upon the satisfaction of the Conditions Precedent set forth
in this Agreement and prior to Closing (as defined herein), the Purchaser shall
complete a forward split of its authorized and issued share capital on a one old
share for 3 new shares basis.
 
1

--------------------------------------------------------------------------------


1.3 Consideration.  In consideration of the sale, transfer and assignment to the
Purchaser of the Assets and Liabilities, the Purchaser shall, at Closing, issue
in the name of the Seller or in such other name as the Seller may otherwise
direct, an aggregate of 40,222,095 shares of common stock of the Purchaser (the
"Shares") equal to approximately 81% of the shares of common stock of the
Purchaser on a fully diluted basis (hereinafter referred to as the “Purchase
Price”); provided, however, that if the Purchaser has not obtained financing in
the aggregate amount of at least $45 million within nine months of the Closing,
the Escrow Shares (as defined below) shall be decreased by a percentage equal
100% multiplied by the quotient of (a) the difference between $45 million and
the aggregate financing commitments obtained by the Purchaser, divided by (b)
$45 million.
 
1.4 The Closing.  The transfer and delivery of the documents transferring the
Assets and Liabilities to the Purchaser and the Shares to the Seller and the
exchange and delivery by the parties of the other documents and instruments
contemplated by this Agreement, (the “Closing”) will take place on September 30,
2008 or such earlier date as may be mutually acceptable to the Seller and the
Purchaser, subject to the satisfaction or waiver (by the party receiving the
benefit thereof) of the conditions precedent set forth in Section 6 of this
Agreement (the “Closing Date”).
 
1.5 Deliveries.  At the Closing on the Closing Date:
 
(a)  
The Purchaser shall deliver or cause to be delivered to the Seller a certificate
issued in the name of the Seller, or in such other name as the Seller may
otherwise direct, evidencing the Shares.

 
(b)  
The Purchaser shall deliver or cause to be delivered 5,226,600 of its shares of
common stock due to DeBondo Capital Inc. (the “Escrow Shares”) to an escrow
agent agreed upon by the parties (the “Escrow Shares Agent”).  The Escrow Shares
Agent shall release (i) 62% of the Escrow Shares upon the closing of a financing
for the Company equal to at least $25 million; (ii) an additional 19% of the
Escrow Shares upon the closing of a financing for the Company equal to at least
$45 million in the aggregate; and (iii) an additional 19% of the Escrow Shares
upon the acceptance of the Purchaser’s common stock for listing on the American
Stock Exchange.

 
(c)  
The Seller shall deliver to the Purchaser executed and duly acknowledged
assignments in the forms set forth in Exhibit A hereto conveying all right,
title and interest of the Seller to the Assets and Liabilities to the Purchaser.

 
(d)  
The Seller and the Purchaser shall each execute and deliver such other
instruments and take such other action as may be necessary to carry out its
obligations under this Agreement; including, without limitation, working
together to cause the title to any assets to be transferred into the name of the
Purchaser in the applicable governmental records.

 
1.6 Condition on Obligation of the Seller to Close.  Notwithstanding anything
herein contained to the contrary, the Seller shall have no obligation to
consummate the transactions contemplated by this Agreement unless the Purchaser
shall have completed, on or before the Closing Date, the first phase of the
Financing described in Section 6.5 hereof and the proceeds of such Financing
have been placed in escrow as described in Section 1.7 hereof.
 
2

--------------------------------------------------------------------------------


1.7 Escrow Agreement. The proceeds from the Financing as described in Section
6.5 shall be subject to an Escrow Agreement, which is attached as Exhibit B
hereto.
 
1.8 Expenses of Seller.  Any liability or obligation of the Seller arising or
incurred in connection with the negotiation, preparation and execution of this
Agreement and the transactions contemplated hereby and any fees and expenses of
counsel, accountants and other experts employed by Seller shall be paid by the
Purchaser following the Closing.
 
ARTICLE 2
 
TITLE DUE DILIGENCE
 
2.1 Access to Assets and Liabilities.  The Seller shall grant the Purchaser such
access to the Assets and Liabilities, including all records relating to same, as
is necessary to permit the Purchaser to conduct a thorough due diligence
investigation of the title to the Assets and Liabilities.  The Purchaser shall
have a maximum of fifteen (15) days from the date of this Agreement to conduct
its due diligence (this 15-day period, as it may be extended in accordance with
this Agreement or by other agreement of the parties, will be referred to herein
as the “Due Diligence Period”).
 
2.2 The Purchaser shall notify the Seller in writing (the “Defect Notice”) by
the end of the Due Diligence Period of any failures or defects in title (“Title
Defects”) that the Purchaser may have identified as pertaining to the Assets and
Liabilities.  The Defect Notice shall identify the alleged defective Asset and
the nature of the defect.  Any Assets and Liabilities not identified in said
written notice shall be deemed as the Purchaser’s acceptance of title for said
Assets and Liabilities.  Upon receipt of Defect Notice, the Seller shall have
until the Closing to cure any such Title Defects or, if not curable prior to the
Closing, advise the Purchaser how such Title Defects will be cured following the
Closing and provide a satisfactory commitment to the Purchaser with respect to
curing of such Title Defects. If the Seller is unable to cure any material Title
Defects to the Purchaser’s reasonable satisfaction or provide a plan and
commitment to cure such Title Defects prior to the Closing, then the Purchaser
may (i) terminate this Agreement; or (ii) proceed with the Closing with no
reduction in the Purchase Price.  Title Defect, as used in this Agreement, shall
mean any lien, encumbrance, encroachment or other defect in the Seller’s title
to an Asset that would cause the Seller not to have defensible title to such
Asset.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
To induce the Purchaser to execute, deliver and perform this Agreement, and in
acknowledgement of the Purchaser’s reliance on the following representations and
warranties (in addition to the representations and warranties in Section 1.1),
the Seller represents and warrants to the Purchaser as follows as of the date
hereof and as of the Closing Date:
 
3.1 Organization.  The Seller is a corporation duly organized, validly existing
and in good standing under the applicable laws of the Netherlands Antilles, with
the power and authority to conduct its business as it is now being conducted and
to own its assets.
 
3.2 Power and Authority.  The Seller has the power and authority to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by them in connection with the transactions
contemplated hereby, and the Seller will have taken all necessary action to
authorize the execution and delivery of this Agreement and such other agreements
and instruments and the consummation of the transactions contemplated hereby,
including but not limited to the receipt of all necessary regulatory
approvals.  The execution, delivery and performance by the Seller of the
Agreement has been duly authorized. This Agreement is, and the other agreements
and instruments to be executed and delivered by the Seller in connection with
the transactions contemplated hereby, when such other agreements and instruments
are executed and delivered, shall be, the valid and legally binding obligations
of the Seller enforceable against the Seller in accordance with their respective
terms.
 
3

--------------------------------------------------------------------------------


3.3 Directors and Officers of Seller. The duly elected or appointed directors
and the duly appointed officers of Seller are as set out in Schedule 3.3.
 
3.4 Non-Contravention. To the Seller’s knowledge, neither the execution,
delivery and/or performance of this Agreement, nor the consummation of the
transactions contemplated hereby, will:
 
        (a)            conflict with, result in a violation of, cause a default
under (with or without notice, lapseof time or both) or give rise to a right of
termination, amendment, cancellation or acceleration of any obligation contained
in or the loss of any material benefit under, or result in the creation of any
lien, security interest, charge or encumbrance upon any of the material
properties or assets of Seller under any term, condition or provision of any
loan or credit agreement, note, debenture, bond, mortgage, indenture, lease or
other agreement, instrument, permit, license, judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to Seller, or any of its material
property or assets;
    
        (b)           violate any provision of the articles or bylaws of Seller;
or
 
        (c)           violate any order, writ, injunction, decree, statute,
rule, or regulation of any court or governmental or regulatory authority in the
Netherlands Antilles that would result in a Seller Material Adverse Effect
(defined below).
 
3.5 Actions and Proceedings. To the knowledge of Seller, (i) there is no basis
for and there is no action, suit, judgment, claim, demand or proceeding
outstanding or pending, or threatened against or affecting Seller or which
involves any of the business, or the properties or assets of Seller that, if
adversely resolved or determined, would have a material adverse effect on the
business, operations, assets, properties, or conditions of Seller taken as a
whole (a “Seller Material Adverse Effect”), and (ii) there is no reasonable
basis for any claim or action that, based upon the likelihood of its being
asserted and its success if asserted, would have such a Seller Material Adverse
Effect.
 
3.6 Compliance. 
 
        (a)           To the knowledge of Seller, Seller is in compliance with,
is not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other regulation in the
Netherlands Antilles that would constitute a Seller Material Adverse Effect;
 
        (b)           To the knowledge of Seller, Seller is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would result in a Seller Material Adverse Effect;
and
 
        (c)           To the knowledge of Seller, Seller has duly filed all
reports and a return required to be filed by it with governmental authorities in
the Netherlands Antilles and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement.  To the knowledge of Seller, all of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
knowledge of Seller, threatened, and none of them will be adversely affected by
the consummation of this Agreement.


4

--------------------------------------------------------------------------------


3.7 Filings, Consents and Approvals. To the knowledge of Seller, no filing or
registration with, no notice to and no permit, authorization, consent, or
approval of any public or governmental body or authority or other person or
entity is necessary for the consummation by Seller of the transactions
contemplated by this Agreement.
 
3.8 Tax Matters.  All Federal, state and other tax returns and reports of the
Seller required by law to be filed have been duly filed, and all federal, state
and other taxes, assessments, fees and other governmental charges upon the
Seller with respect to its properties, assets, incomes, franchises or business
which are due and payable have been paid or a reasonable reserve for such
payment established on the Seller’s balance sheet.
 
3.9 Certain Transactions. Seller is not a guarantor or indemnitor of any
indebtedness of any third party, including any person, firm or corporation.
 
3.10 Financial Representations. Attached hereto as Schedule 3.10 are true,
correct, and complete copies of audited balance sheets for Seller dated as of
December 31, 2007 and December 31, 2006, together with related statements of
income, cash flows, and changes in shareholder’s equity for the fiscal year then
ended (collectively, the “Seller Financial Statements”). The Seller Financial
Statements and the Seller’s unaudited Financial Statements as of March 31, 2008
have been prepared in accordance with International Financial Reporting
Standards as issued by the International Accounting Standards Board.
 
            Seller has not received any advice or notification from its
independent certified public accountants that Seller has used any improper
accounting practice that would have the effect of not reflecting or incorrectly
reflecting in the Seller Financial Statements or the books and records of
Seller, any properties, assets, liabilities, revenues, or expenses. Seller has
not engaged in any transaction, maintained any bank account, or used any funds
of Seller, except for transactions, bank accounts, and funds which have been and
are reflected in the normally maintained books and records of Seller.
 
3.11 Absence of Certain Events. Since the Seller Accounting Date, except as and
to the extent disclosed herein, there has not been:

 
 (a)       
a Seller Material Adverse Effect; or
 (b)       
any material change by Seller in its accounting methods, principles or
practices.

 
5

--------------------------------------------------------------------------------


3.12 Fees. Seller has not incurred any obligation or liability to any party for
any brokerage fees or agent’s commissions in connection with this Agreement,
other than the fees to Pacific Wave Partners Limited (“Pacific Wave”) and the
Escrow Shares Agent.
 
3.13 Investor Representations.  The Seller acknowledges and agrees that the
Shares representing the Purchase Price will be offered and sold to the Seller
without such offers and sales being registered under the United States
Securities Act of 1933, as amended (the “Securities Act”).  As such, the Seller
further acknowledges and agrees that all Shares will, upon issuance, be
“restricted securities” within the meaning of the Securities Act.
 
3.14 Share Certificates.  The Seller acknowledges and agrees that legend in
substantially the following form will be placed on any certificate(s) evidencing
the Shares:
 
THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE 'ACT'), OR UNDER
ANY STATE SECURITIES LAWS. THE SHARES MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF UNLESS A REGISTRATION STATEMENT UNDER THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS WITH RESPECT TO SUCH DISPOSITION IS THEN IN
EFFECT OR UNLESS THE PERSON PROPOSING TO MAKE THE DISPOSITION SHALL FURNISH,
WITH RESPECT TO SUCH DISPOSITION, AN OPINION OF COUNSEL (BOTH COUNSEL AND
OPINION TO BE SATISFACTORY TO THE CORPORATION) TO THE EFFECT THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR OTHER DISPOSITION WILL NOT INVOLVE ANY VIOLATION OF THE
REGISTRATION PROVISIONS OF THE ACT (OR ANY SUPERSEDING STATUTE) OR ANY
APPLICABLE STATE SECURITIES LAWS.


3.15 Issuance of Shares.  The Seller represents and warrants to the Purchaser as
follows, and acknowledges that the Purchaser is relying upon such covenants,
representations and warranties in connection with the issuance of the Shares to
the Seller:
 
        (a)           the Seller has such knowledge, sophistication and
experience in business and financial matters such that it is capable of
evaluating the merits and risks of the investment in the Shares. The Seller has
evaluated the merits and risks of an investment in the Shares.  The Seller can
bear the economic risk of this investment, and is able to afford a complete loss
of this investment;
   
        (b)           the Seller acknowledges that the Purchaser’s success is
subject to a number of significant risks, including the risk that the Purchaser
will not be able to finance its plan of operations.  The Seller further
acknowledges that (i) the Purchaser has limited cash and working capital, (ii)
the Purchaser will have to raise additional capital in order to finance its plan
of operations which capital may be raised by the issuance of additional shares
of its common stock which will result in dilution to the Seller, and (iii) the
Purchaser is working on the Financing (defined below) but there is no assurance
that the Financing will be completed;
 
        (c)           the Shares will be acquired by the Seller for investment
for the Seller's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and, except for possible
transfers of a portion of the Shares to officers, directors, agents,
shareholders and up to five creditors of the Seller, that the Seller does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Shares;


6

--------------------------------------------------------------------------------


        (d)           the Seller has been afforded access to information about
the Purchaser and the Purchaser’s financial condition, results of operations,
business, properties, management and prospects sufficient it to evaluate its
investment in the Shares.  The Seller further represents that it has had an
opportunity to ask questions and receive answers from representatives of the
Purchaser regarding the terms and conditions of the offerings completed by the
Purchaser and the business, properties, prospects and financial condition of the
Purchaser, each as is necessary to evaluate the merits and risks of investing in
the Shares.  The Seller believes it has received all the information it
considers necessary or appropriate for deciding whether to purchase the
Shares.  The Seller has had full opportunity to discuss this information with
the Seller’s legal and financial advisers prior to execution of this Agreement;
 
        (e)           the Seller acknowledges that the Purchaser will rely on
these representations in completing the issuance of the Shares to the Seller;
 
        (f)           the Seller acknowledges that the offering of the Shares by
the Purchaser has not been reviewed by the United States Securities and Exchange
Commission or any state securities regulatory authority; and
 
        (g)           this Agreement has been duly authorized, validly executed
and delivered by the Seller.


ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
To induce the Seller to execute, deliver and perform this Agreement, and in
acknowledgement of Seller’s reliance on the following representations and
warranties, the Purchaser hereby represents and warrants to the Seller as
follows as of the date hereof and as of the Closing Date:
 
4.1 Organization.  The Purchaser is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Nevada, with the
power and authority to conduct its business as it is now being conducted and to
own and lease its properties and assets.
 
4.2 Share Capital. The Purchaser has authorized capital consisting of
100,000,000 shares of Common Stock and 10,000,000 shares of Preferred Stock of
which 6,707,337 shares of Common Stock and zero shares of Preferred Stock are
issued and outstanding prior to the completion of the Forward Split as described
in Section 1.2. Upon the completion of the transactions contemplated by this
Agreement, the Purchaser will have 49,670,706 shares of Common Stock and zero
shares of Preferred Stock issued and outstanding.  There are no options,
warrants, calls, rights, commitments or agreements of any character, written or
oral, to which the Purchaser is a party or by which it is obligated to issue,
deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold,
repurchased or redeemed, any shares of the capital stock of the Purchaser or
obligating the Purchaser to grant, extend, accelerate the vesting of, change the
price of, otherwise amend or enter into any such option, warrant, call, right,
commitment or agreement.  The Purchaser has no outstanding or authorized stock
appreciation, phantom stock, profit participation, or other similar rights or
plans.
 
7

--------------------------------------------------------------------------------


4.3 Issuance of the Shares.  The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all liens.
 
4.4 Listing.  The Purchaser is a reporting company under the United States
Securities and Exchange Act of 1934, as amended, and its shares of Common Stock
are registered for sale and are quoted for trading on the OTC Bulletin Board
under the symbol FHBY.
 
4.5 SEC Reports; Financial Statements.  The Purchaser has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Purchaser was required by law to file such material) (the foregoing materials,
including the exhibits thereto, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The financial
statements of the Purchaser included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Purchaser and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
4.6 Power and Authority.  The Purchaser has the power and authority to execute,
deliver, and perform this Agreement and the other agreements and instruments to
be executed and delivered by it in connection with the transactions contemplated
hereby, and the execution, delivery and performance of the Agreement by the
Purchaser has been duly authorized.  This Agreement is, and, when such other
agreements and instruments are executed and delivered, the other agreements and
instruments to be executed and delivered by the Purchaser in connection with the
transactions contemplated hereby shall be, the valid and legally binding
obligations of the Purchaser, enforceable in accordance with their respective
terms.
 
4.7 Broker’s or Finder’s Fees.  The Purchaser has not authorized any person to
act as broker, finder, or in any other similar capacity in connection with the
transactions contemplated by this Agreement and other than the fee to Pacific
Wave and the Escrow Shares Agent, the Seller shall have no liability for payment
of any such fee arising through the Purchaser.
 
4.8 No Conflict.  Neither the execution and delivery by the Purchaser of this
Agreement and of the other agreements and instruments to be executed and
delivered by the Purchaser in connection with the transactions contemplated
hereby or thereby, nor the consummation by the Purchaser of the transactions
contemplated hereby, will or do violate or conflict with: (a) any foreign or
local law, regulation, ordinance, governmental restriction, order, judgment or
decree applicable to the Purchaser; (b) any provision of any charter, bylaw, or
(c) under any material agreement to which the Purchaser is a party.
 
8

--------------------------------------------------------------------------------


4.9 Required Consents.  No permit or approval, authorization, consent,
permission, or waiver to or from any person, or notice, filing, or recording to
or with, any person is necessary for the execution and delivery of this
Agreement and the other agreements and instruments to be executed and delivered
by the Purchaser in connection with the transactions contemplated hereby, or the
consummation by the Purchaser of the transactions contemplated hereby.
 
4.10 Litigation.  There are no proceedings pending or, to the knowledge of the
Purchaser, threatened against the Purchaser which (i) seek to restrain or enjoin
the consummation of the Agreement or the transactions contemplated hereby or
(ii) could reasonably be expected to have a material adverse effect on the
Purchaser or its abilities to perform its obligations under the Agreement and
the other agreements and instruments to be executed and delivered by the
Purchaser in connection with the transactions contemplated hereby.
 
4.11 Tax Matters.                                All Federal, state and other
tax returns and reports of the Purchaser required by law to be filed have been
duly filed, and all federal, state and other taxes, assessments, fees and other
governmental charges upon the Purchaser with respect to its properties, assets,
incomes, franchises or business which are due and payable have been paid or a
reasonable reserve for such payment established on the Purchaser’s balance
sheet.
 
ARTICLE 5
 
COVENANTS OF THE SELLER PRIOR TO CLOSING
 
5.1 Required Approvals.  As promptly as practicable after the date of this
Agreement, the Seller shall make all filings required by foreign or local law to
be made by them in order to consummate the transactions contemplated
hereby.  The Seller shall cooperate with the Purchaser with respect to all
filings that the Purchaser elects to make or is required by law to make in
connection with the transactions contemplated hereby.
 
5.2 Prohibited Actions.  Except as provided herein below, in no event, without
the prior written consent of the Purchaser, shall the Seller:
 
        (a) permit any of the Assets and Liabilities to be subjected to any
claim or encumbrance, except claims or encumbrances that the Seller believes, in
its sole judgment, are necessary to continue development of the Assets and
Liabilities in the ordinary course of business and consistent with past
practice;
 
        (b) waive any claims or rights of substantial value respecting the
Assets and Liabilities, or sell, transfer, or otherwise dispose of any of the
Assets and Liabilities, except in the ordinary course of business and consistent
with past practice; or
 
        (c) dispose of any interest in any of the Assets and Liabilities, or
permit any rights in any of the Assets and Liabilities to lapse into default or
in non-compliance with all and any regulatory or governmental requirement.
 
9

--------------------------------------------------------------------------------


5.3 Access.  From the date of this Agreement to the Closing Date, the Seller
shall provide the Purchaser with such information and access as the Purchaser
may from time to time reasonably request regarding the Assets and Liabilities.
 
ARTICLE 6
 
CONDITIONS TO THE SELLER’S OBLIGATIONS
 
Each of the obligations of the Seller to be performed hereunder shall be subject
to the satisfaction (or waiver by the Seller) at or prior to the Closing Date of
each of the following conditions:
 
6.1 Representations and Warranties; Performance.  The Purchaser shall have
performed and complied in all respects with the covenants and agreements
contained in this Agreement required to be performed and complied with by it at
or prior to the Closing Date, the representations and warranties of the
Purchaser set forth in this Agreement shall be true and correct in all respects
as of the date hereof and as of the Closing Date as though made at and as of the
Closing Date (except as otherwise expressly contemplated by this Agreement), and
the execution and delivery of this Agreement by the Purchaser and the
consummation of the transactions contemplated hereby shall have been duly and
validly authorized by the Purchaser’s Board of Directors, and the Seller shall
have received a certificate to that effect signed by the secretary of the
Purchaser.
 
6.2 Consents.  All required approvals, consents and authorizations shall have
been obtained.
 
6.3 Litigation.  No Litigation shall be threatened or pending against the
Purchaser or the Seller that, in the reasonable opinion of counsel for the
Seller, could result in the restraint or prohibition of any such party, or the
obtaining of damages or other relief from such party, in connection with this
Agreement or the consummation of the transactions contemplated hereby.
 
6.4 Documents Satisfactory in Form and Substance.  All agreements, certificates,
and other documents delivered by the Purchaser to the Seller hereunder shall be
in form and substance satisfactory to counsel for the Seller, in the exercise of
such counsel’s reasonable judgment.
 
6.5 Completion of Financing.  The Purchaser shall have irrevocable commitments
to complete a financing by way of private placement of debt or equity or a
combination of both of at least $45 Million in two phases, with not less than
$25 Million in commitments in the first phase (the “Financing”).  The first
phase of the financing shall be closed simultaneously with the Closing of the
transactions described herein, resulting in net proceeds to the Company of at
least $22,450,000.  Except for the foregoing, the Purchaser shall not commence
any other financing arrangements prior to the Closing without the written
consent of the Seller.
 
6.6 Resignation of Officers and Directors; Termination of Employment
Agreements.  The officers and directors of the Purchaser immediately prior to
the Closing shall have resigned as officers and directors of the Purchaser
effective as of the Closing.  Any and all outstanding employment agreements
between the Purchaser and any of its officers, directors and employees
immediately prior to the Closing shall have been terminated effective as of the
Closing.  Upon termination of any such employment agreements, no amounts shall
be due for severance, bonus or any other reason.  The Company shall have
delivered to the Seller evidence of such resignations and terminations in form
and substance satisfactory to the Seller.
 
10

--------------------------------------------------------------------------------


6.7 Due Diligence.  The Seller shall have completed its due diligence review of
the Purchaser (including its assets and liabilities) and shall have been
satisfied with the findings thereof.
 
ARTICLE 7
 
CONDITIONS TO THE PURCHASER’S OBLIGATIONS
 
Each of the obligations of the Purchaser to be performed hereunder shall be
subject to the satisfaction (or the waiver by the Purchaser) at or prior to the
Closing Date of each of the following conditions:
 
7.1 Representations and Warranties; Performance.  The Seller shall have
performed and complied in all respects with the covenants and agreements
contained in this Agreement required to be performed and complied with by them
at or prior to the Closing Date, the representations and warranties of the
Seller set forth in this Agreement shall be true and correct in all respects as
of the date hereof and as of the Closing Date as though made at and as of the
Closing Date (except as otherwise expressly contemplated by this Agreement), and
the execution and delivery of this Agreement by the Seller and the consummation
of the transactions contemplated hereby shall have been duly and validly
authorized by the Seller’s Board of Directors, and the Purchaser shall have
received a certificate to that effect signed by the secretary of the Seller.
 
7.2 Consents.  All required approvals, consents and authorizations shall have
been obtained.
 
7.3 No Litigation.  No Litigation shall be threatened or pending against the
Purchaser or the Seller that, in the reasonable opinion of counsel for the
Purchaser, could result in the restraint or prohibition of any such party, or
the obtaining of damages or other relief from such party, in connection with
this Agreement or the consummation of the transactions contemplated hereby.
 
7.4 Due Diligence.  The Purchaser shall have completed its due diligence review
of the Assets and Liabilities and shall have been satisfied with the findings
thereof.
 
7.5 Proof of Ownership of the Assets.  The Seller shall have delivered to the
Purchaser copies of instruments evidencing its ownership of the Assets.
 
ARTICLE 8
 
COVENANTS OF THE SELLER AND THE PURCHASER FOLLOWING CLOSING
 
8.1 Allocation of Purchase Price; Transfer Taxes.
 
        (a) Consistent with applicable tax rules, the Purchaser shall allocate
the Purchase Price to the Assets.  The Purchaser shall prepare and file, in a
timely fashion, forms in a manner consistent with such allocation with the
relevant tax authority.  All tax returns and reports filed or prepared by the
Purchaser and/or the Seller with respect to the transactions contemplated by
this Agreement shall be consistent with the allocation made by the Purchaser
under this Section 8.1(a).
 
11

--------------------------------------------------------------------------------


        (b) All sales, transfer, and similar taxes and fees (including all
recording fees, if any) incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the Seller and the Seller
shall file all necessary documentation with respect to such taxes.
 
8.2 Further Assurances.  Subject to the terms and conditions of this Agreement,
each party agrees to use all of its reasonable efforts to take, or cause to be
taken, all actions and to do or cause to be done, all things necessary and
proper or advisable to consummate and make effective the transactions
contemplated by this Agreement (including the execution and delivery of such
further instruments and documents) as the other party may reasonably request.
 
8.3 Nondisclosure of Proprietary Data.  The Parties shall hold in a fiduciary
capacity for the benefit of each other all secret or confidential information,
knowledge or data relating to each other or any of their affiliated companies,
and their respective businesses, which shall not be or become public
knowledge.  Neither Party, without the prior written consent of the other, or as
may otherwise be required by law or legal process, shall communicate or divulge
either before or after the Closing Date any such information, knowledge or data
to anyone other than the other Party and those designated by the other Party in
writing, or except as required by applicable law.
 
ARTICLE 9
 
SURVIVAL AND INDEMNITY
 
9.1 Survival of Representations, Warranties, etc.  Each of the representations,
warranties, agreements, covenants and obligations herein is material and shall
be deemed to have been relied upon by the other party or parties and shall
survive for a period of twelve (12) months after the Closing and shall not merge
in the performance of any obligation by any party hereto.  All rights to
indemnification contained in this Agreement shall survive the Closing
indefinitely.
 
9.2 Indemnification by the Seller and Purchaser.  The parties shall indemnify,
defend, and hold harmless each other, and the each others representatives,
stockholders, controlling persons and affiliates, at, and at any time after, the
Closing, from and against any and all demands, claim, actions, or causes of
action, assessments, losses, damages (including incidental and consequential
damages), liabilities, costs, and expenses, including reasonable fees and
expenses of counsel, other expenses of investigation, handling, and litigation ,
and settlement amounts, together with interest and penalties (collectively, a
“Loss” or “Losses”), asserted against, resulting to, imposed upon, or incurred
by the either party, directly or indirectly, by reason of, resulting from, or
arising in connection with: (i) any breach of any representation, warranty, or
agreement of either party contained in or made pursuant to this Agreement,
including the agreements and other instruments contemplated hereby; (ii) any
breach of any representation, warranty, or agreement of either party contained
in or made pursuant to this Agreement, including the agreements and other
instruments contemplated hereby, as if such representation or warranty were made
on and as of the Closing Date; (iii) any claim by any person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such person with either party in
connection this Agreement or any of the transactions contemplated hereby; and
(iv) to the extent not covered by the foregoing, any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, costs,
and expenses, including reasonable fees and expenses of counsel, other expenses
of investigation, handling, and litigation and settlement amounts, together with
interest and penalties, incident to the foregoing.
 
The remedies provided in this Section 9.2 will not be exclusive of or limit any
other remedies that may be available to the either party to this Agreement.
 
12

--------------------------------------------------------------------------------


ARTICLE 10
 
TERMINATION
 
10.1 Termination.  This Agreement may be terminated at any time prior to the
Closing Date:
 
        (a) by mutual written consent of the Seller and the Purchaser;
 
        (b) by either the Seller or the Purchaser if (i) there shall have been a
material breach of any representation, warranty, covenant or agreement set forth
in this Agreement, on the part of the Purchaser, in the case of a termination by
the Seller, or on the part of the Seller, in the case of a termination by the
Purchaser, which breach shall not have been cured, in the case of a
representation or warranty, prior to Closing or, in the case of a covenant or
agreement, within ten (10) business days following receipt by the breaching
party of notice of such breach, or (ii) any permanent injunction or other order
of a court or other competent authority preventing the consummation of the
transactions contemplated hereby shall have become final and non-appealable;
 
        (c) by either the Seller or the Purchaser if the transactions
contemplated hereby shall not have been consummated on or before the Closing
Date; provided, however, that the right to terminate this Agreement pursuant to
this Section 10.1(c) shall not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure of the consummation of the transactions contemplated hereby to
have occurred on or before the aforesaid date; or
 
        (d) by the Seller in the event of the failure of the Purchaser to secure
and close commitments for the financing described in Section 6.5 of this
Agreement by the Closing Date.
 
        (e) By the Purchaser in the event of an uncured Title Defect as provided
in Section 2.2 of this Agreement.
 
10.2 Effect of Termination.  Each party’s right of termination under Section
10.1 is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of a right of termination will not be an election of
remedies.  If this Agreement is terminated pursuant to Section 10.1, unless
otherwise specified in this Agreement, all further obligations of the parties
under this Agreement will terminate; provided, however, that if this Agreement
is terminated by a party because of the breach of this Agreement by the other
party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s rights to pursue all legal remedies will survive such
termination unimpaired.
 
13

--------------------------------------------------------------------------------


ARTICLE 11
 
MISCELLANEOUS
 
11.1 Entire Agreement.  This Agreement, and the other certificates, agreements,
and other instruments to be executed and delivered by the parties in connection
with the transactions contemplated hereby, constitute the sole understanding of
the parties with respect to the subject matter hereof and supersede all prior
oral or written agreements with respect to the subject matter hereof.
 
11.2 Parties Bound by Agreement; Successors and Assigns.  The terms, conditions,
and obligations of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.
 
11.3 Amendments and Waivers.  No modification, termination, extension, renewal
or waiver of any provision of this Agreement shall be binding upon a party
unless made in writing and signed by such party.  A waiver on one occasion shall
not be construed as a waiver of any right on any future occasion.  No delay or
omission by a party in exercising any of its rights hereunder shall operate as a
waiver of such rights.
 
11.4 Severability.  If for any reason any term or provision of this Agreement is
held to be invalid or unenforceable, all other valid terms and provisions hereof
shall remain in full force and effect, and all of the terms and provisions of
this Agreement shall be deemed to be severable in nature.  If for any reason any
term or provision containing a restriction set forth herein is held to cover an
area or to be for a length of time which is unreasonable, or in any other way is
construed to be too broad or to any extent invalid, such term or provision shall
not be determined to be null, void and of no effect, but to the extent the same
is or would be valid or enforceable under applicable law, any court of competent
jurisdiction shall construe and interpret or reform this Agreement to provide
for a restriction having the maximum enforceable area, time period and other
provisions (not greater than those contained herein) as shall be valid and
enforceable under applicable law.
 
11.5 Attorneys’ Fees.  Should any party hereto retain counsel for the purpose of
enforcing, or preventing the breach of, any provision hereof including, but not
limited to, the institution of any action or proceeding, whether by arbitration,
judicial or quasi-judicial action or otherwise, to enforce any provision hereof
or for damages for any alleged breach of any provision hereof, or for a
declaration of such party’s rights or obligations hereunder, then, whether such
matter is settled by negotiation, or by arbitration or judicial determination,
the prevailing party shall be entitled to be reimbursed by the losing party for
all costs and expenses incurred thereby, including, but not limited to,
reasonable attorneys’ fees for the services rendered to such prevailing party.
 
11.6 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.
 
11.7 Headings.  The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction hereof.
 
11.8 Expenses.  Except as specifically provided herein, the Seller and the
Purchaser shall each pay all costs and expenses incurred by it or on its behalf
in connection with this Agreement and the transactions contemplated hereby,
including fees and expenses of its own financial consultants, accountants, and
counsel.
 
14

--------------------------------------------------------------------------------


11.9 Notices.  All notices, requests, demands, claims, and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given five business days after such notice,
request, demand, claim or other communication is sent, if sent by registered or
certified mail, return receipt requested, postage prepaid; and, in any case, all
such communications must be addressed to the intended recipient at the address
set forth on the first page of this Agreement.  Any party may send any notice,
request, demand, claim, or other communication hereunder to the intended
recipient at the address set forth above using any other means, but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.
 
11.10 Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada without giving effect to the
principles of choice of law thereof.
 
11.11 Arbitration.  Any dispute arising under or in connection with any matter
related to this Agreement or any related agreement shall be resolved exclusively
by arbitration in the City of Las Vegas, Nevada.  The arbitration shall be in
conformity with and subject to the applicable rules and procedures of the
American Arbitration Association.  All parties agree to be (1) subject to the
jurisdiction and venue of the arbitration in the State of Nevada, (2) bound by
the decision of the arbitrator as the final decision with respect to the
dispute, and (3) subject to the jurisdiction of the Superior Court of the State
of Nevada for the purpose of confirmation and enforcement of any award made by
the arbitrator or for any actions seeking injunctive relief.
 
11.12 References, etc.
 
        (a) Whenever reference is made in this Agreement to any Article,
Section, or paragraph, such reference shall be deemed to apply to the specified
Article, Section or paragraph of this Agreement.
 
        (b) Wherever reference is made in this Agreement to a Schedule, such
reference shall be deemed to apply to the specified Schedule attached hereto,
which are incorporated into this Agreement and form a part hereof.  All terms
defined in this Agreement shall have the same meaning in the Schedules attached
hereto.
 
        (c) Any form of the word “include” when used herein is not intended to
be exclusive (e.g., “including” means “including, without limitation”).
 
11.13 No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.
 
11.14 No Third Party Beneficiary Rights.  No provision in this Agreement is
intended or shall create any rights with respect to the subject matter of this
Agreement in any third party.
 
11.15 Such Other Acts.  The parties hereto shall do all things, take such acts
and execute such documents as are necessary to give effect to the intention
herein contemplated.
 
11.16 Electronic Means.  Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date first indicated above.
 
[SIGNATURE PAGE FOLLOWS]
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first indicated above.
 



  DK GROUP N.A. N.V.          
 
By:
        Name: Christian Eyde Møller       Title: Chairman of the Board of
Managing Directors          

 

       
 
By:
        Name: Kristel Slagter       Title: Managing Director          


  1ST HOME BUY AND SELL LTD.          
 
By:
        Name: Daniel Baxter       Title: Director, CEO and President          

 

  For purposes of Section 1.5(b) only:     DEBONDO CAPITAL INC.          
 
By:
        Name        Title           

 



 
16

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF ASSIGNMENT

 
CONVEYANCE, ASSIGNMENT AND BILL OF SALE
 


THIS CONVEYANCE, ASSIGNMENT AND BILL OF SALE (“Assignment”), effective as of
_______________ (the “Effective Date”), is made by DK Group N.A. N.V. a Curaçao,
Netherlands Antilles corporation with an address of Kaya W.F.G. (Jombi) Mensing
36, Curaçao, Netherlands Antilles (“Assignor”) to and in favor of 1st Home Buy
and Sell Ltd., a Nevada corporation, with an address of 502 East John Street,
Carson City, Nevada 89706 (“Assignee”).
 
NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficient of which is
hereby acknowledged, Assignor does hereby bargain, sell, transfer, set over,
grant, assign, convey and deliver unto Assignee all of Assignor’s right, title,
and interest in, to, under or derived from the following (collectively, the
“Assets”):
 
_______________________________________
 
TO HAVE AND TO HOLD the Assets herein conveyed to Assignee forever.

 
17

--------------------------------------------------------------------------------

 
This Assignment is executed on the date set forth in the acknowledgment below,
but is effective for all purposes as of the Effective Date.

 

   ASSIGNOR        By:  



 

 STATE OF ________________________  )    ) ss.  CITY & COUNTY OF
________________  )

 
 
The foregoing instrument was acknowledged before me this ___ day of, 2008
by__________________, as President of _________________________a _______________
corporation.


Witness my hand and official seal.
 
My commission expires:  ________________________________________.
 
____________________________________
Notary Public



 
18

--------------------------------------------------------------------------------

 
EXHIBIT B
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (the “Escrow Agreement”) is made as of __________, 2008 by
and between 1st Home Buy and Sell Ltd. (the “Company”) and SteadyLaw Group, LLP
(the “Escrow Holder”).
 
WHEREAS, concurrently herewith, the Company and one or more investors
(collectively, the “Investor”) have entered into a Subscription Agreement (the
“SA”) whereby Investor shall invest an aggregate amount of at least Forty Five
Million Dollars ($45,000,000) (the “Aggregate Offering Amount”) in the Company
(the “Financing”) in two phases, with not less than Twenty Five Million Dollars
($25,000,000) in commitments in the first phase (the “Initial Minimum Offering
Amount”).


WHEREAS, pursuant to the terms of the SA, the Company will be receiving certain
funds from the Investor in exchange for common shares of the Company at a per
share price as set forth in the SA (the “Shares”).


WHEREAS, as expressly set forth in the SA and agreed by the Investor by affixing
his/her signature to the SA, the Company desires to place and deposit with the
Escrow Holder the funds (the “Escrow Deposit”) to be received, released and
delivered by the Escrow Holder in accordance herewith.


WHEREAS, the Escrow Holder is willing to receive the Escrow Deposit and
otherwise perform its obligations hereunder pursuant to the terms and conditions
of this Escrow Agreement.


WHEREAS, all capitalized terms used herein and not defined shall have the same
meaning as set forth in the SA.


AGREEMENT


NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:


1.           Deposits with the Escrow Holder.


1.1           The Company shall cause the Investor to deliver to Escrow Holder
the Escrow Deposit via bank wire transfer.


1.2           Upon receipt by the Escrow Holder of the Escrow Deposit, the
Escrow Deposit shall be the sole property of the Company and shall be held and
disbursed subject to the terms of this Agreement.


2.           Investment of Escrow Deposit.  Escrow Holder shall have no duty to
invest the Escrow Deposit and the Company shall not be entitled to receive
interest or other income related to any Escrow Deposit.

 
19

--------------------------------------------------------------------------------

 
3.           Administration of Funds Held in Escrow.


3.1           Except as otherwise set forth in Section 3.4 below, Escrow Holder
shall disburse, release and deliver the Escrow Deposit as set forth in Sections
3.2 and 3.3, below.


3.2           a. If on the Closing Date (as defined in the Asset Purchase
Agreement between the Company and DK Group N.A. N.V.), the Escrow Holder
determines that the amount of the Escrow Deposit is less than the Initial
Minimum Offering Amount, then the Escrow Holder shall promptly notify the
Company and an officer of DK Group, N.A. N.V. of such occurrence and shall not
release the Escrow Deposit pursuant to Section 3.2(b) until it has received the
consent of an officer of DK Group, N.A. N.V. (“DK Group”). In the event DK Group
does not consent to the distribution of the Escrow Deposit, then the Escrow
Holder shall promptly refund the Escrow Deposit to the Investor, without
interest thereon or deduction therefrom.


b. If on the Closing Date, the Escrow Holder has received notice from the law
firm of Ellenoff Grossman & Schole LLP or from DK Group that all conditions for
release of funds and the issuance of the Shares have been met for closing (and
the Escrow Holder determines that the Escrow Deposit is equal to or exceeds the
Initial Minimum Offering Amount), the Escrow Holder shall promptly disburse the
Escrow Deposit to the Company less the following deductions which shall be paid
directly to such parties via bank check or via bank wire transfer, as instructed
by the Company:


(i) Ten percent (10%) of the Escrow Deposit to Pacific Wave Partners Inc. as a
finder’s fee; and


(ii) Fifty Thousand Dollars ($50,000) to the Escrow Holder for payment of legal,
escrow, and other related fees as described in Section 4 below.


    c.  If on the date of closing for the second phase of financing, the Escrow
Holder determines that the sum of the (i) Escrow Deposit and (ii) the funds
previously distributed pursuant to Section 3.2(b), is less than the Aggregate
Offering Amount, then the Escrow Holder shall promptly notify the Company of
such occurrence and shall not release the Escrow Deposit pursuant to Section
3.2(d) until it has received the consent of an officer of the Company.  In the
event an officer of the Company does not consent to the distribution of the
Escrow Deposit, then the Escrow Holder shall promptly refund the Escrow Deposit
to the Investor, without interest thereon or deduction therefrom.


    d. If on the date of closing for the second phase of financing, the Escrow
Holder has received notice from the law firm of Ellenoff Grossman & Schole LLP
or from an officer of the Company that all conditions for release of funds and
the issuance of the Shares have been met for closing (and the Escrow Holder
determines that the sum of (i) the Escrow Deposit and (ii) the funds previously
distributed pursuant to Section 3.2(b), is equal to or exceeds the Aggregate
Offering Amount), the Escrow Holder shall promptly disburse the Escrow Deposit
to the Company less ten percent (10%) of the Escrow Deposit to Pacific Wave
Partners Inc. as a finder’s fee, which shall be paid directly to such party via
bank check or via bank wire transfer, as instructed by the Company.


3.3           Escrow Holder shall release and disburse the balance of funds in
the Escrow Deposit to the Company via bank wire transfer to the bank account of
the Company to be provided at a later date by the Company in writing.
 
20

--------------------------------------------------------------------------------


3.4           Upon disbursement of the Escrow Deposit, the Escrow Holder’s
duties hereunder with respect to the Escrow Deposit shall terminate (each such
date shall be known as the “Escrow Agreement Termination Date”). Effective upon
the Escrow Agreement Termination Date, the Company and its respective
successors, assigns, affiliates and representatives, hereby forever releases and
discharges Escrow Holder from any and all liabilities, claims, liens, charges
and other rights and obligations (each, a “Claim”) with respect to the Escrow
Deposit and the release thereof and for any other Claim that may arise
hereunder. The parties hereto hereby mutually agree that the release of the
Escrow Deposit to the Company, in accordance with the provisions hereof,
satisfies all rights and obligations of the Escrow Holder with respect to this
Escrow Deposit under this Agreement.


4.           Obligations of the Escrow Holder. Escrow Holder (i) shall not be
under any duty to give the Escrow Deposit any greater degree of care than it
gives its own similar property and (ii) does not have and will not have any
interest in the Escrow Deposit but is a mere holder thereof, and will show the
amount deposited thereon as property subject to this Agreement, with the sole
exception that Escrow Holder’s fees related to the Escrow Deposit as described
in Section 3.2(b) which shall be deducted from the Escrow Deposit prior to
release to the Company.


5.           Liability of Escrow Holder.  In performing any duties under this
Agreement, Escrow Holder shall not be liable to any party for consequential
damages (including, without limitation lost profits), losses, or expenses,
except for gross negligence or willful misconduct on the part of the Escrow
Holder.  Escrow Holder shall not incur any such liability for (i) any act or
failure to act made or omitted in good faith, or (ii) any action taken or
omitted in reliance upon any instrument, including any written statement or
affidavit provided for in this Agreement that Escrow Holder shall in good faith
believe to be genuine, nor will Escrow Holder be liable or responsible for
forgeries, fraud, impersonations, or determining the scope of any representative
authority.  In addition, Escrow Holder may consult with legal counsel in
connection with Escrow Holder's duties under this Agreement and shall be fully
protected in any act taken, suffered, or permitted by him/her in good faith in
accordance with the advice of counsel.  Escrow Holder is not responsible for
determining and verifying the authority of any person acting or purporting to
act on behalf of the Company.


6.           Controversies.  If any controversy arises between the Company and
any Investor concerning the subject matter of this Agreement, its terms or
conditions, Escrow Holder will not be required to determine the controversy or
to take any action regarding it.  Escrow Holder may hold all documents and funds
and may wait for settlement of any such controversy by final appropriate legal
proceedings or other means as, in Escrow Holder's discretion, Escrow Holder may
require, despite what may be set forth elsewhere in this Agreement.  In such
event, Escrow Holder will not be liable for damages.  Furthermore, Escrow Holder
may at its option, file an action of interpleader requiring the parties to
answer and litigate any claims and rights among themselves.  Escrow Holder is
authorized to deposit with the clerk of the court all documents and funds held
in escrow, except all reasonable costs and expenses incurred by Escrow Holder
due to the interpleader action and which the parties agree to pay.  Upon
initiating such action, Escrow Holder shall be fully released and discharged of
and from all obligations and liability imposed by the terms of this Agreement.


7.           Resignation of Escrow Holder.  Escrow Holder may resign at any time
upon giving at least thirty (30) days’ written notice to the Company; provided,
however, that no such resignation shall become effective until the appointment
of a successor Escrow Holder which shall be accomplished as follows:  The
Company shall use its best efforts to appoint a successor Escrow Holder within
thirty (30) days after receiving such notice.  The successor Escrow Holder shall
execute and deliver an instrument accepting such appointment and it shall,
without further acts, be vested with all the estates, properties, rights,
powers, and duties of the predecessor Escrow Holder as if originally named as
Escrow Holder.  Thereafter, Escrow Holder shall be discharged from any further
duties and liability under this Agreement.


21

--------------------------------------------------------------------------------


8.           Documents Presented to Escrow Holder; Request of Additional
Documents. Escrow Holder may act in reliance upon any instrument or signature
believed to be genuine and may assume that any person purporting to be the
Company, as the case may be, is in fact such person, provided that Escrow Holder
may request such certificates, opinions or other documents evidencing such
designations as it deems reasonably necessary. If the Escrow Holder reasonably
requires other or further instruments in connection with this Escrow Agreement
or obligations in respect hereto, the Company shall furnish such instrument.


9.           Reliance on Counsel. Escrow Holder may act relative hereto upon
advice of counsel in reference to any matter connected herewith and shall not be
liable for any mistake of fact or error of judgment or for any acts or omissions
of any kind unless caused by its willful misconduct or gross negligence.


10.           Complete Duties of Escrow Holder. This Agreement sets forth
exclusively the duties of Escrow Holder with respect to any and all matters
pertinent hereto and no implied duties or obligations shall be read into this
Agreement against Escrow Holder.


11.           No Representations by Escrow Holder. Escrow Holder makes no
representation as to the validity, value, genuineness, negotiability or
collectibility of any security or other document or instrument held by or
delivered to it.


12.           Notices. Notice to the various parties as called for herein shall
be deemed sufficient and received if made by hand delivery or when mailed by
certified mail, return receipt requested, to the parties at the respective
addresses hereinafter set forth until written notice of a change in the address
of such party is received by the other party hereto.


If to Company, addressed to:
Ellenoff Grossman & Schole, LLP
150 East 42nd Street
New York, New York 10017


If to Escrow Holder, addressed to:
Luis Carrillo, Esq.
SteadyLaw Group, LLP
501 W. Broadway, Suite 800
San Diego, CA 92101
Tel. No. (619) 399-3090
Fax No. (619) 330-1888


13.           Indemnification of Escrow Holder. Escrow Holder shall be under no
obligation to institute or defend any action, suit or legal proceeding in
connection herewith or to take any other action likely to involve it in expense
unless first indemnified to its satisfaction. The Company and its successors and
assigns agrees to indemnify and hold Escrow Holder harmless against any and all
losses, claims, damages, liabilities, and expenses, including reasonable costs
of investigation, counsel fees, including allocated costs of in-house counsel
and disbursements that may be imposed on Escrow Holder or incurred by Escrow
Holder in connection with the performance of its duties under this Agreement,
including but not limited to any litigation arising from this Agreement or
involving its subject matter.


22

--------------------------------------------------------------------------------


14.           Compensation Fees and Expenses of Escrow Holder. As set forth in
Section 3.2(b) and 4 above, Escrow Holder shall receive as a standard fee a
total of Fifty Thousand Dollars ($50,000) for the performance of the services as
set forth herein as related to all Escrow Deposits. However, it is understood
that the fees and usual charges agreed upon for services of Escrow Holder shall
be considered compensation for ordinary services as contemplated by this
Agreement.  In the event that the conditions of this Agreement are not promptly
fulfilled, or if Escrow Holder renders any service not provided for in this
Agreement, or if the Company  requests a substantial modification of its terms,
or if any controversy arises, or if Escrow Holder is made a party to, or
intervenes in, any litigation pertaining to this Agreement or its subject
matter, Escrow Holder shall be reasonably compensated for such extraordinary
services and reimbursed for all costs, attorneys’ fees, including allocated
costs of in-house counsel, and expenses occasioned by such default, delay,
controversy or litigation and Escrow Holder shall have the right to retain all
documents and/or other things of value at any time held by Escrow Holder in this
escrow until such compensation, fees, costs, and expenses are paid.  The Company
promises to pay these sums upon demand.  Unless otherwise provided, it is
mutually understood and agreed by and among the parties hereto that the Escrow
Holder may deduct any and all bank charges assessed from each Escrow Deposit
prior to release.


15.           Waiver. No waiver of any breach of any covenant or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained.  No extension
of time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
 
16.           Modification; Amendment; Law Governing. This Agreement may be
modified or amended; provided, however, that no modification, amendment or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing signed by all the parties hereto.  This Agreement shall be
construed under and governed by the laws of _________.


17.           Signature Pages. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be one and the same
instrument.  The exchange of copies of this Agreement and of signature pages by
facsimile transmission shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes.  Signatures of the parties transmitted by facsimile shall be
deemed to be their original signatures for all purposes.






[SIGNATURE PAGE FOLLOWS]

 
23

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
this ____ day of ____, 2008.



    1st HOME BUY AND SELL LTD.          
 
 
          Name: Daniel Baxter       Title: Director, CEO and President
 
         

    ESCROW HOLDER:               STEADYLAW GROUP, LLP          
 
 
          Name: Luis Carrillo       Title: Partner          


 

 
24

--------------------------------------------------------------------------------

 
SCHEDULE A


ASSETS AND LIABILITIES OF SELLER NOT INCLUDED IN THIS AGREEMENT




·  
€200,000 from Seller’s UBS bank account

·  
Any equity interests held by Seller (including its own shares), other than the
shares of DK Group Netherlands B.V.





 
25

--------------------------------------------------------------------------------

 
SCHEDULE 3.3


OFFICERS AND DIRECTORS OF SELLER




Board of Managing Directors:


Christian Eyde Moeller, Chairman
Jorn Paul Winkler
Jorgen Clausen
Kristel Slagter
Forum Administrations N.V.


Board of Supervisory Directors:


Frederik Wedell-Wedellsborg, Chairman
David Wheeler
John Richards


 
26

--------------------------------------------------------------------------------

 
SCHEDULE 3.10


FINANCIAL STATEMENTS OF SELLER




[Attached hereto]

 
27

--------------------------------------------------------------------------------

 